Exhibit 10.10f

FIRST AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 27, 2014 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders (as defined below) party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01 New Definition. The definition of “Developer Project” is hereby
added to Section 1.01 of the Credit Agreement in the alphabetical order as
follows:

‘“Developer Project” means the Acquisition of a developer of PV Systems in the
ordinary course of business (i) in which the underlying customer contracts
acquired pursuant to such Acquisition meet the definition of “Eligible Project
Back-Log” and are included in the calculation thereof, in each case as of the
date of such Acquisition and (ii) which will be financed in full by Available
Take-Out.’

Section 1.02 Amendment to Section 1.01. The definition of “Project Back-Log” as
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

‘“Project Back-Log” means, as of a given date of determination, the aggregate of
the PV System Values set forth in the Backlog Spreadsheet for



--------------------------------------------------------------------------------

each PV System the Borrower has contracted to install or that has been
contracted to be installed pursuant to a Developer Project, but in each case has
not yet Tranched.’

Section 1.03 Amendments to Section 7.03.

(a) Clauses (g) and (k) of Section 7.03 are hereby amended and restated in their
entirety to read as follows:

‘(g) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly
or indirectly by a CFC which Investments are covered by Section 7.03(c)(iv)) or
an Acquisition of a Developer Project;

(k) other Investments not contemplated by the above provisions not exceeding
$25,000,000 in the aggregate invested from the date hereof after taking into
account Investments under clause 7.03(c)(iv) above; and’

ARTICLE II.

CONDITIONS TO EFFECTIVENESS

Section 2.01 Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a) Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b) No Default or Event of Default shall exist.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02 Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization,

 

-2-



--------------------------------------------------------------------------------

fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e) After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03 Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04 Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05 Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07 Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08 Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

 

-3-



--------------------------------------------------------------------------------

Section 3.09 No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     SOLARCITY CORPORATION,     a Delaware corporation     By:  

/s/ Robert Kelly

    Name:   Robert Kelly     Title:   Chief Financial Officer

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     in its capacity as
Administrative Agent     By:  

/s/ Dora Brown

    Name:   Dora Brown     Title:   Vice President LENDERS:     BANK OF AMERICA,
N.A.,     in its capacity as Lender, L/C Issuer and Swingline Lender     By:  

/s/ Thomas R. Sullivan

    Name:   Thomas R. Sullivan     Title:   Senior Vice President     CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender     By:  

/s/ Mikhail Faybusov

    Name:  

Mikhail Faybusov

    Title:  

Authorized Signatory

    By:  

/s/ Tyler R. Smith

    Name:  

Tyler R. Smith

    Title:  

Authorized Signatory

    SILICON VALLEY BANK,     as a Lender     By:  

/s/ Mona Maitra

    Name:  

Mona Maitra

    Title:  

Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

LENDERS:     BRIDGE BANK, NATIONAL ASSOCIATION     as a Lender     By:  

/s/ Randall Lee

    Name:  

Randall Lee

    Title:  

AVP - Relationship Manager

    ONEWEST BANK N.A.     as a Lender     By:  

/s/ Michael MacDonald

    Name:  

Michael MacDonald

    Title:  

Executive Vice President

    AMERICAN SAVINGS BANK, F.S.B., a federal savings bank     as a Lender    
By:  

/s/ Kyle J. Shelly

    Name:  

Kyle J. Shelly

    Title:  

Vice President

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT